Case 1:17-cr-00061-LAP Document 203 Filed 10/26/18 Page 1 of 1

KOSTELANETZ 8c FINK, LLP
7 WORLD TRADE GENTER, 34“‘ FLOOR
NEW YoRK, NEW YQBK 10007

WASHINGTON, DC OFFIOE
601 NEW JERSE¥ AVENUE, NW, SUITE 620 TEL' (212) 808-8100
WASH:INGTON, DG 20001 FAX: (212) 808-8108

TEL' (202)875-8000
FAX: (202)844'-3500

www.kflaw.com

October 26, 2018

Filed on ECF

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Gar'v Tanner and Andrew Davenport,
Sl 17 Cr. 61 (LAP)

Dear Judge Preska:

We Write on behalf of Andrew Davenport, and with the consent of counsel for Gary
Tanner and the government, to inform the Court that, in light of the voluminous materials
recently provided to us by counsel for Valeant, the defendants Will not be prepared to address
restitution at the sentencing hearing on Tuesday, October 30, 2018.

Accordingly, We request that the defendants be provided'two Weeks from the date of
sentencing, or until November 13, 2018, in Which to submit briefing on Valeant’s restitution
claims. lt is our understanding that after our submissions are filed, the government will inform
the Court of the amount of time required to respond.

Res ectfully,

 
    
 

aron L. McCarthy

cc: Counsel of Record (by ECF)

